—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered October 16, 1995, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant’s contention that the court improperly participated in the trial proceedings is not preserved for appellate review (see, CPL 470.05 [2]; People v Wright, 221 AD2d 577). In any event, the court properly intervened in an effort to clarify the issues and facilitate the expeditious and orderly progress of the proceedings (see, People v Moulton, 43 NY2d 944; People v Dominguez, 210 AD2d 249).The court’s refusal to sanction the prosecution for the destruction of a tape of a telephone call made after the robbery to 911, the police emergency phone number, was not an improvident exercise of discretion. There was no showing of bad faith on the part of the People or prejudice to the defendant, and a “Sprint” report of the telephone call was supplied (see, People v *424Gibbs, 211 AD2d 641; People v Grice, 203 AD2d 587, 588; People v Diggs, 185 AD2d 990, 991; People v Deas, 174 AD2d 751, 752).The defendant’s remaining contentions are without merit (see, People v Melendez, 55 NY2d 445; Matter of Leon RR, 48 NY2d 117, 122-123). Thompson, J. P., Pizzuto, Santucci and Joy, JJ., concur.